Citation Nr: 1107371	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  07-29 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a waiver of an overpayment of pension benefits in 
the amount of $3,600, including preliminarily considering the 
validity of the debt.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1979 to August 1991.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from September 2006 and December 2006 decisions of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Milwaukee, Wisconsin.  Jurisdiction over this claim was 
subsequently transferred to the RO in Atlanta, Georgia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  

VA is authorized to grant a waiver of recovery of indebtedness 
when collection of the debt would be against "equity and good 
conscience."  38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. §§ 
1.962, 1.963(a), 1.965 (2010).  The standard of "equity and good 
conscience" will be applied when the facts and circumstances in a 
particular case indicate a need for reasonableness and moderation 
in the exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

The law, however, precludes a waiver of recovery of an 
overpayment or the collection of any indebtedness where any one 
of the following elements is found to exist: (1) fraud, (2) 
misrepresentation, or (3) bad faith.  38 U.S.C.A. § 5302(c); 
38 C.F.R. § 1.962(b).  "Bad faith" is defined in VA regulations 
as unfair or deceptive dealing by one who seeks to gain thereby 
at another's expense.  Thus, a debtor's conduct in connection 
with a debt arising from participation in a VA benefits/services 
program exhibits bad faith if such conduct, although not 
undertaken with actual fraudulent intent, if undertaken with 
intent to seek an unfair advantage, with knowledge of the likely 
consequences, and results in a loss to the government.  38 C.F.R. 
§ 1.965(b).  Consequently, before determining whether equity and 
good conscience affords the appellant the right to a waiver, it 
first must be determined whether there was fraud, 
misrepresentation, or bad faith on his part in the creation of 
the debt.  See id.

When there is no indication of fraud, misrepresentation, or bad 
faith in the record, the indebtedness shall be waived if the 
recovery of the overpayment would be against equity and good 
conscience.  38 U.S.C.A. § 5301(a); 38 C.F.R. §§ 1.962, 1.965.  
The phrase "equity and good conscience" means arriving at a fair 
decision between the obligor and the Government.  In making this 
determination, consideration will be given to the following 
elements, which are not intended to be all-inclusive:  (1) the 
fault of the debtor, (2) balancing of faults between the debtor 
and VA, (3) undue hardship (whether collection would deprive the 
debtor of basic necessities), (4) defeat of the purpose for which 
the benefits were intended, (5) the unjust enrichment of the 
appellant, and (6) whether the appellant changed positions to his 
or her detriment in reliance upon a granted VA benefit.  38 
U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).  Each of the six elements 
must be addressed.  See Ridings v. Brown, 6 Vet. App. 544, 546 
(1994).

As brief procedural history, in a July 2001 rating decision, the 
RO granted the Veteran's claim for nonservice-connected pension 
benefits.  Subsequently, the RO received further information 
regarding Social Security Administration payments to the Veteran 
and his spouse.  In response, in a September 2006 letter, the RO 
proposed to stop payment of pension benefits, retroactively 
effective from October 1, 2001, because the combined Social 
Security Administration income of the Veteran and his spouse 
exceeded the annual income limit for a Veteran with one 
dependent.  The RO carried out this action in a December 2006 
decision, which had the important consequence of creating an 
overpayment of benefits to the Veteran.  A notice from the Debt 
Management Center subsequently informed the Veteran that his 
total principal indebtedness amounted to $10,526.40, as of 
December 16, 2006.

Apparently, the Veteran initiated a request for a waiver of this 
debt.  
A March 2007 Waiver Committee report found no fraud, 
misrepresentation or bad faith on the part of the Veteran.  The 
Waiver Committee did find the Veteran at fault in the creation of 
the debt, and that he financially gained at government expense.  
However, the Waiver Committee cited a Financial Status Report 
(FSR) and waiver request, dated February 15, 2007, in concluding 
that financial hardship might exist, due to potential inability 
to obtain food, clothes and shelter.  In this regard, the Waiver 
Committee granted a partial waiver of $6,926.40.  

Quite significantly, the Waiver Committee also denied a waiver of 
the remaining balance of $3,600.00 (of the total outstanding 
principal debt of a total outstanding principal debt of 
$10,526.40), citing considerations of equity, especially the 
Veteran's fault in creation of the debt.  It appears that the 
Waiver Committee did not deem his financial hardship so severe as 
to warrant a full waiver.  

The Board is unable to locate the Veteran's Financial Status 
Report (FSR) and waiver request, dated February 15, 2007, which 
appears to be a critical document.  Indeed, the existence of the 
FSR is documented in the March 2007 Report of the Committee on 
Waiver of Indebtedness and the August 2007 Statement of the Case.    
In this regard, the Board needs current information regarding his 
income and expenses, including obtaining a copy of his February 
2007 FSR, as well as allowing the Veteran the opportunity to 
submit a more current FSR.  Also, to the extent that any other 
documents pertinent to this appeal are not already associated 
with the claims file, the AMC should obtain a copy of these on 
remand for the Board's review.  

In addition, the record is not entirely clear concerning the 
current amount of the Veteran's remaining principal debt, if any, 
given the passage of several years since the appeal has been 
pending.  Indeed, in a September 2008 statement, the Veteran 
sought a complete and detailed written audit of his claims file.  
In this regard, the Board notes that an audit of the Veteran's 
account would be helpful to properly adjudicating this appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall obtain a copy of the 
Veteran's February 2007 Financial Status 
Report and Waiver Request, dated February 
15, 2007, which was listed as received by 
the RO in the August 2007 Statement of the 
Case.

In addition, all pertinent VA-generated 
documents and any other communications 
and/or documents submitted by the Veteran 
concerning this appeal, which are missing 
from the claims file, should be printed 
and/or obtained for inclusion in the file.  
All of the various VA offices which are 
involved in this case should be contacted 
to obtain the missing documentation.   

2.  The RO/AMC shall provide the Veteran 
with another Financial Status Report (VA 
Form 20-5655), to provide updated 
information on income and expenses.  

3.  The RO/AMC shall request an audit of 
the Veteran's account and produce a 
statement of the balance remaining on the 
Veteran's partially waived debt, last 
noted on the August 2007 Statement of the 
Case to be in the amount of $3,600 
remaining debt, of an original principal 
indebtedness amount of $10,526.40.  If 
this debt has been paid in full or is 
otherwise no longer outstanding, the AMC 
should submit a statement to that effect. 

4.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claim adjudication.

5.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

The Veteran need take no action until he is so informed.  He has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  The purposes of this remand are to 
obtain additional information and comply with all due process 
considerations.  No inference should be drawn regarding the final 
disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  Claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).


_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

